Title: To George Washington from Vioménil, 30 June 1788
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George

 

Sir,
Nantz [France] 30h June 1788.

The Count de Brienne has been so good as to send me the Diploma of the Society of the Cincinnati which your Excely had the goodness to address to him. This title will be very dear to me & I shall always regard it as a distinguished honor—I beg your Excellency to be convinced of this; and to receive my best thanks for this mark of your kindness. I likewise desire permission, upon this occasion, to felicitate you upon the new Glory which you have acquired in contributing by precept & example to strengthen the bonds which unite the individual Compatriots—and at the same time give dignity & respectability to the United States of No. America. I have the honor to be, with as much admiration as attachment & respect Yr Excellency’s Most Hble & most Obedt Servt

Vioménil

